Appeal by employer and carrier from award of death benefits. The questions here were whether there was sufficient corroboration of deceased employee’s hearsay statements that he suffered an accident and also whether such alleged accident was the cause of death. Decedent, who while working alone dropped a bag of feed on Ms foot, told of the accident to several different persons and shortly after it happened showed his injured leg to a fellow-workman. His attending *853physician stated that the injury was traumatic and a contributing factor to death. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.